 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA
10

11       JOSE ARTEAGA,                                             1:19-cv-01001-NONE-SKO (PC)

12                              Plaintiff,
                                                                   ORDER ADOPTING FINDINGS AND
13                v.                                               RECOMMENDATIONS

14       D. NEVE, et al.,                                          (Doc. Nos. 11, 15, 17)

15                              Defendants.
16

17              Plaintiff Jose Arteaga is a state prisoner proceeding pro se in this civil rights action under
18   42 U.S.C. § 1983. This matter was referred to a United States magistrate judge pursuant to 28
19   U.S.C. § 636(b)(1)(B) and Local Rule 302.
20              On November 18, 2019, plaintiff filed a motion to proceed in forma pauperis (IFP). (Doc.
21   No. 11.) The Inmate Statement Report included with plaintiff’s motion indicates that, as of
22   September 19, 2019, Plaintiff had $1,186.72 in his inmate trust account. (Id. at 9.) During the
23   preceding six months, Plaintiff had an average monthly balance of approximately $1,486. (See
24   id.) Thus, it appears that Plaintiff has adequate funds to pay the filing fee of $400 in full to
25   proceed in this action.
26              Accordingly, the assigned magistrate judge issued an order to show cause why plaintiff’s
27   IFP motion should not be denied. (Doc. No. 13.) Plaintiff responded on December 20, 2019.1
28
     1
         Plaintiff captioned his response as a motion. (See Doc. No. 15 at 1.) To the extent that Plaintiff intends to move for
 1   (Doc. No. 15.) In his response, Plaintiff did not dispute that he has adequate funds to pay the

 2   filing fee, and he discussed his efforts to pay the fee from his inmate trust account. (See id. at 2-

 3   4.) Plaintiff stated that he was under the assumption that all prisoners must submit IFP

 4   applications as a matter of course, and that he did not intend to mislead the court about his ability

 5   to pay the filing fee. (See id.)

 6            For these reasons, the assigned magistrate judge issued findings and recommendations,

 7   recommending that plaintiff’s IFP motion be denied and that plaintiff be required to pay the filing

 8   fee in full within 30 days. (Doc. No. 17.) The findings and recommendations were served on

 9   plaintiff on January 3, 2020, and provided plaintiff 21 days to file objections thereto. (Id. at 2.)
10   Although more than the allowed time has passed, plaintiff has not failed any objections.

11            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

12   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

13   and recommendations to be supported by the record and proper analysis.

14            Accordingly,

15            1.       The findings and recommendations issued on January 3, 2020 (Doc. No. 17) are

16                     adopted in full;

17            2.       Plaintiff’s motion to proceed in forma pauperis (Doc. No. 11) is denied;

18            3.       Within 30 days of the date of service of this order, Plaintiff shall pay the filing fee

19                     of $400 in full to proceed in this action. If plaintiff fails to timely pay the filing
20                     fee, this action will be dismissed.

21
     IT IS SO ORDERED.
22

23       Dated:       February 5, 2020
                                                                   UNITED STATES DISTRICT JUDGE
24

25

26
27

28
     an extension of time (see id. at 4), the Court denies the motion for the reasons set forth herein.
                                                                  2
